Nos. 13-4526-ag (L), 13-4527-ag (CON)
     Prosser v. Comm’r                                                          




 1                                           In the
 2                United States Court of Appeals
 3                            For the Second Circuit
 4                                       
 5                                          
 6                              August Term, 2014 
 7                    Nos. 13‐4526‐ag (L), 13‐4527‐ag (CON) 
 8                                          
 9          ROBERT L. PROSSER, III, MARY C. PROSSER, MCGEHEE FAMILY  
10                                  CLINIC, P.A., 
11                             Petitioners‐Appellants, 
12                                          
13                                        v. 
14                                          
15                    COMMISSIONER OF INTERNAL REVENUE, 
16                             Respondent‐Appellee. 
17                                          
18                                          
19       Appeals from the United States Tax Court, Nos. 15646‐08, 15647‐08. 
20                                          
21                                          
22                           ARGUED: OCTOBER 8, 2014 
23                          DECIDED: FEBRUARY 4, 2015 
24                                          
25                                          
26               Before: JACOBS, SACK, and DRONEY, Circuit Judges. 
27                            
28    
29    
      




 1          Appeal from orders of the United States Tax Court upholding 
 2   accuracy‐related  penalties  against  Petitioners  under  §  6662A  of  the 
 3   Internal  Revenue  Code  for  understatements  attributable  to  their 
 4   involvement in the Benistar 419 Plan and Trust.  The Tax Court held 
 5   that  the  Benistar  Plan  was  substantially  similar  to  the  listed  tax‐
 6   avoidance  transaction  described  by  the  Internal  Revenue  Service  in 
 7   Notice 95‐34.  The Tax Court also held that Petitioners had adequate 
 8   notice of the penalties under § 6662A and that the increased penalty 
 9   rate under § 6662A(c) applied.  We AFFIRM. 
10                            
11                                        
12                              JOHN  T.  MORIN  (Ira B.  Stechel,  on  the 
13                              brief), Wormser, Kiely, Galef & Jacobs 
14                              LLP,  New  York,  NY,  for  Petitioners‐
15                              Appellants. 
16                                     
17                              RANDOLPH  L.  HUTTER  (Tamara  W. 
18                              Ashford,  Acting  Assistant  Attorney 
19                              General;  Thomas  J.  Clark,  on  the 
20                              brief),  Tax  Division,  Department  of 
21                              Justice,  Washington,  D.C.,  for 
22                              Respondent‐Appellee. 
23                                          
24    
25   DRONEY, Circuit Judge: 
26    
27          Robert  and  Mary  Prosser  (“the  Prossers”)  and  the  McGehee 

28   Family  Clinic  (“the  Clinic,”  and  collectively  “Petitioners”)  filed 

29   petitions  for  redetermination  in  the  United  States  Tax  Court 



                                          2
      




 1   challenging       the     Commissioner           of     Internal      Revenue’s 

 2   (“Commissioner”) determination of tax deficiencies and assessment 

 3   of  penalties  against  them  under  §  6662A  of  the  Internal  Revenue 

 4   Code,  26  U.S.C.  §  1  et  seq.  (“I.R.C.”).    The  Commissioner  had 

 5   determined  that  Petitioners  were  deficient  based  on  a  contribution 

 6   by  the  Clinic  to  a  multiple‐employer  welfare  benefit  plan,  the 

 7   Benistar  419  Plan  and  Trust  (“the  Benistar  Plan”  or  “the  Plan”), 

 8   which  the  Commissioner  concluded  was  not  an  “ordinary  and 

 9   necessary”  business  expense  within  the  meaning  of  I.R.C.  §  162(a).  

10   The  Commissioner  also  determined  that  the  Benistar  Plan  was 

11   “substantially  similar”  to  the  listed  tax‐avoidance  transaction 

12   described by the Internal Revenue Service (“IRS”) in I.R.S. Notice 95‐

13   34,  1995‐1  C.B.  309  (“Notice  95‐34”).1    Because  the  Prossers  had  an 

14   understatement of income on their joint personal return attributable 


     1  Notice  95‐34  is  one  of  thirty‐four  currently  recognized  tax‐avoidance 
     transactions  identified  by  the  IRS  in  formal  guidance  pursuant  to  I.R.C. 
     § 6707A(c)(2).    See  Recognized  Abusive  and  Listed  Transactions,  IRS, 
     http://www.irs.gov/Businesses/Corporations/Listed‐Transactions‐‐‐LB&I‐Tier‐I‐
     Issues (last visited February 3, 2015). 

                                             3
      




 1   to  the  Clinic’s  contribution  to  the  Benistar  Plan,  the  Commissioner 

 2   assessed  an  accuracy‐related  penalty  against  them  under  I.R.C. 

 3   § 6662A, as well as an increased accuracy‐related penalty against the 

 4   Clinic. 

 5          Petitioners  and  other  participants  in  the  Benistar  Plan  who 

 6   had been assessed similar deficiencies by the Commissioner agreed 

 7   to be bound by the final resolution of a petition for redetermination 

 8   in  Curcio  v.  Commissioner,  99  T.C.M.  (CCH)  1478,  2010  WL  2134321 

 9   (2010).    In  Curcio  v.  Commissioner,  689  F.3d  217  (2d  Cir.  2012),  this 

10   Court affirmed the Tax Court’s decision that employer contributions 

11   to  the  Benistar  Plan  were  not  “ordinary  and  necessary”  business 

12   expenses within the meaning of the I.R.C.  Id. at 225.  As a result, the 

13   Tax  Court  in  these  proceedings  upheld  the  Commissioner’s 

14   determination  of  tax  deficiencies  against  Petitioners  based  on  the 

15   Clinic’s  contribution  to  the  Benistar  Plan.    The  only  issue  in  this 




                                             4
      




 1   consolidated  appeal2  is  whether  the  Tax  Court  was  justified  in 

 2   upholding  the  Commissioner’s  imposition  of  additional  accuracy‐

 3   related  penalties  under  I.R.C.  §  6662A,  an  issue  not  resolved  in  the 

 4   Curcio proceedings. 

 5           For the reasons set forth below, we hold that the Benistar Plan 

 6   is  substantially  similar  to  the  listed  tax‐avoidance  transaction 

 7   identified  by  the  IRS  in  Notice  95‐34.    We  therefore  uphold  the 

 8   Commissioner’s assessment of accuracy‐related penalties against the 

 9   Prossers  and  the  Clinic  under  I.R.C.  §  6662A.    We  also  hold  that 

10   Petitioners  had  adequate  notice  of  the  potential  for  penalties  under  

11   § 6662A and that the increased penalty rate under § 6662A(c) applies 

12   to  the  Clinic.    Accordingly,  we  AFFIRM  the  decisions  of  the  Tax 

13   Court. 




     2  The  Prossers  and  the  Clinic  filed  separate  Tax  Court  petitions,  which  were 
     consolidated before the Tax Court.  Separate notices of appeal were subsequently 
     filed. 

                                                5
      




 1                               BACKGROUND 

 2         I.     The Benistar Plan 

 3         Petitioners  and  the Commissioner  “stipulated  into  the  record 

 4   in this case [Curcio’s] evidence and trial testimony.”  McGehee Family 

 5   Clinic, P.A., v. Comm’r, 100 T.C.M. (CCH) 227, 2010 WL 3583386, at *1 

 6   (2010).  We therefore rely on Curcio’s factual findings concerning the 

 7   Benistar Plan. 

 8         The  Benistar  Plan  was  established  in  1997  and  was  designed 

 9   to  be  a  multiple‐employer  welfare  benefit  plan  under  I.R.C. 

10   § 419A(f)(6).    Its  stated  purpose  was to  allow  employers  to  provide 

11   “death  benefits  funded  by  individual  life  insurance  policies  for  a 

12   select  group  of  individuals  chosen  by  the  Employer.”    Curcio,  689 

13   F.3d at 220 (quoting the Benistar Plan brochure).  While I.R.C. § 419 

14   generally imposes limits on the amount an employer can deduct for 

15   contributions  to  a  welfare  benefit  fund,  the  Benistar  Plan  was 

16   intended  to  fall  within  §  419A(f)(6)’s  exemption  from  deduction 




                                          6
      




 1   limits for contributions made to “any welfare benefit fund which is 

 2   part of a 10‐or‐more employer plan.”  I.R.C. § 419A(f)(6)(A). 

 3          Employers that were enrolled in the Benistar Plan contributed 

 4   to  a  trust  account  operated  by  the  Plan  that  was  used  to  pay 

 5   premiums  on  life  insurance  policies  for  certain  employees,  which 

 6   included “one or more key Executives on a selective basis.”  Curcio, 

 7   2010  WL  2134321,  at  *2,  *5.    However,  the  individual  employee 

 8   participants  selected  the  insurance  policies.    Employers  could  also 

 9   contribute  additional  amounts  above  the  amount  the  Benistar  Plan 

10   required  to  keep  the  underlying  insurance  policy  active.    Id.  at  *5.  

11   These  additional  contributions  “remain[ed]  in  the  trust  account,” 

12   were  “not  used  to  make  additional  payments  on  the  underlying 

13   insurance policy,” and would have substantial cash value based on 

14   the  portion  of  the  contributions  not  necessary  for  coverage.    Id.  

15   Claiming  that  the  Plan  fell  within  § 419A(f)(6)’s  exemption  from 

16   deduction  limits,  the  promoters  of  the  Benistar  Plan  informed 




                                            7
      




 1   participating employers that tax deductions for these contributions, 

 2   which  the  plan  separately  recorded  for  each  employer,  were 

 3   “[v]irtually [u]nlimited.”  Id. 

 4          Employers  could  terminate  their  participation  in  the  Benistar 

 5   Plan at any time.  Id. at *6.  From mid‐2002 to mid‐2005, the Benistar 

 6   Plan  distributed  the  underlying  policies  of  terminated  accounts  to 

 7   the insured employees for ten percent of the cash surrender value of 

 8   the  policy.    Id.    Beginning  in  mid‐2005,  the  Benistar  Plan  began  to 

 9   charge  covered  employees  the  entire  fair  market  value  of  their 

10   underlying  policy when  the employer terminated  participation.    Id. 

11   at  *7.    However,  the  Benistar  Plan  did  not  require  this  payment 

12   immediately,  but  rather  allowed  the  insured  employee  to  borrow 

13   from  the  trust  the  cost  of  the  purchase,  providing  as  collateral  the 

14   insurance  policy  itself.    Id.    In  lieu  of  charging  interest  on  the  loan, 

15   the  Benistar  Plan  charged  an  insured  employee  ten  percent  of  the  

16   net  surrender  value  of  the  policy,  which  had  to  be  prepaid  at  the  




                                               8
      




 1   time  the  insured  employee  requested  to  withdraw  the  underlying  

 2   policy.  Id. 

 3          To  summarize,  the  Benistar  Plan  allowed  employers  to  make 

 4   tax‐free  contributions  for  life  insurance  policies  for  certain  “key” 

 5   employees,  and  allowed  additional  contributions—also  tax‐free—

 6   above what was required to cover the potential death benefits of the 

 7   policies.    Those  employees  could  then  “retrieve  the  value  in  those 

 8   policies  with  minimal  expense”  after  participation  in  the  Benistar 

 9   Plan was terminated.  Id. at *20. 

10          In Curcio, the Tax Court held that contributions to the Benistar 

11   Plan  by  certain  other  businesses—a  construction  company,  a 

12   mortgage  broker,  and  automobile  dealerships—were  not  “ordinary 

13   and necessary” business expenses eligible for deduction under I.R.C. 

14   §  162(a).    Id.    The  Tax  Court  explained  that  taxpayers  “used  [the] 

15   Benistar  Plan  to  funnel  pretax  business  profits  into  cash‐laden  life 

16   insurance  policies  over  which  they  retained  effective  control.    As  a 




                                           9
      




 1   result, contributions to [the] Benistar Plan are more properly viewed 

 2   as  constructive  dividends  to  petitioners  and  are  not  ordinary  and 

 3   necessary business expenses under [§] 162(a).”  Id. at *13.  According 

 4   to  the  Tax  Court,  the  Benistar  Plan  was  “a  thinly  disguised  vehicle 

 5   for unlimited tax‐deductible investments.”  Id. at *20. 

 6          This  Court  affirmed  the  Tax  Court’s  decision  in  Curcio, 

 7   explaining  that  “contributions  [to  the  Benistar  Plan]  were  made 

 8   solely  for  the  personal  benefit  of  petitioners,”  and  “were  a 

 9   mechanism by which petitioners could divert company profits, tax‐

10   free, to themselves, under the guise of cash‐laden insurance policies 

11   that  were  purportedly  for  the  benefit  of  the  businesses,  but  were 

12   actually for petitioners’ personal gain.” Curcio, 689 F.3d at 226. As a 

13   result,  we  held  that  the  Tax  Court  was  correct  in  concluding  that 

14   contributions  to  the  Benistar  Plan  were  not  deductible  by  those 

15   businesses,  and  that  the  employees  in  whose  name  these 

16   contributions  were  made  should  have  listed  the  contributions  as 




                                          10
      




 1   personal income.  Id.  Penalties under I.R.C. § 6662A, however, were 

 2   not at issue in Curcio because § 6662A penalties only applied to tax 

 3   returns filed after October 22, 2004, see American Jobs Creation Act 

 4   of 2004, Pub. L. No. 108‐357, § 812(f), 118 Stat. 1418, 1580, and Curcio 

 5   involved improper deductions in returns filed prior to October 2004, 

 6   see Curcio, 689 F.3d at 220‐22.3 

 7           II.     Accuracy‐Related Penalties Against Petitioners Under 
 8                   I.R.C. § 6662A 

 9                   A.  Factual Background4 

10           Dr. Robert Prosser, a family medicine physician, was the sole 

11   owner  and  an  employee  of  the  McGehee  Family  Clinic,  a  C 




     3 In Curcio, we upheld penalties against the petitioners under I.R.C. § 6662(b)(1)‐
     (2),  but  those  provisions  require  a  determination  of  negligence.    See  Curcio,  689 
     F.3d at 229.  Section 6662A, however, was enacted in 2004 and imposes penalties 
     on tax‐avoidance arrangements similar to “listed transaction[s]” as described in 
     the  I.R.C.    Only  the  penalties  imposed  on  the  Clinic  and  the  Prossers  under 
     § 6662A are at issue here. 

     4  While  most  of  the  parties’  stipulation  of  facts  involved  Curcio’s  record,  the 
     parties also stipulated in the Tax Court to factual matters related to the Prossers’ 
     and the Clinic’s involvement in the Benistar Plan, as described below. 



                                                  11
      




 1   corporation5  and  family  medicine  practice  in  McGehee,  Arkansas.  

 2   The  Clinic  enrolled  in  the  Benistar  Plan  in  May  2001  and  first 

 3   claimed a deduction for a contribution to the Plan on the tax return 

 4   it filed in 2002.  The Clinic then made a $50,000 contribution to the 

 5   Benistar Plan during its 2004 tax year on behalf of Dr. Prosser, and 

 6   claimed  a  $45,833  deduction  for  that  contribution.6    Although  IRS 

 7   Form  8886,  a  “Reportable  Transaction  Disclosure  Statement,”  was 

 8   available  to  the  Clinic,  the  Clinic  did  not  file  any  document 

 9   disclosing its involvement in the Benistar Plan with its tax return for 

10   the  2004  tax  year.    The  Prossers  did  not  include  the  amount  of  the 

11   Clinic’s  contribution  to  the  Benistar  Plan  on  Dr.  Prosser’s  behalf  as 

12   income in their joint personal tax return, which they filed in 2005 for 

13   the tax year ending December 31, 2004. 

     5 A C corporation is a separate legal entity for tax purposes, which is governed 
     by subchapter C of the I.R.C. and functions as a conduit for attributing gains and 
     losses to its owner.  See Sidell v. Comm’r, 225 F.3d 103, 105 (2d Cir. 2000). 

     6  We  refer  to  the  Clinic’s  tax  year  ending  March  31,  2005  as  its  2004  tax  year.  
     Only the contribution during the 2004 tax year is at issue here.  It is undisputed 
     that  the  actual  cost  of  term  life  insurance  coverage  for  Dr.  Prosser  for  that  year 
     was much less than the amount of the deduction taken by the Clinic. 

                                                   12
      




 1           On  March  21,  2008,  the  Commissioner  sent  Notices  of 

 2   Deficiency to the Clinic for deducting its contribution to the Benistar 

 3   Plan during its 2004 tax year, and to the Prossers for failing to report 

 4   the Clinic’s contribution as taxable income.  The Commissioner also 

 5   imposed  accuracy‐related  penalties  against  Petitioners  under  I.R.C. 

 6   § 6662A, which establishes a twenty‐percent penalty for “reportable 

 7   transaction  understatement[s]”  attributable  to  a  “listed”  tax‐

 8   avoidance  transaction  or  a  transaction  “substantially  similar” 

 9   thereto.  I.R.C. §§ 6662A(a), (b)(2)(A); 6707A(c)(2).  The penalty rate 

10   is  increased  to  thirty  percent  under  § 6662A(c)  for  understatements 

11   that  do  not  meet  the  disclosure  requirements  of  §  6664(d)(2)(A).7  

12   The  Commissioner  imposed  penalties  at  the  rate  of  twenty  percent 

13   in  the  amount  of  $3,500  against  the  Prossers,  and  at  the  increased 

     7  Section  6664(d)(2)(A)  was  redesignated  as  §  6664(d)(3)(A)  in  2010.    See  Health 
     Care  and  Education  Reconciliation  Act  of  2010,  Pub.  L.  No.  111‐152, 
     § 1409(c)(2)(A),  124  Stat  1029,  1069.    Although  it  does  not  appear  Congress 
     updated  §  6662A(c)  to  reflect  the  redesignation  of  §  6664(d)(2)(A)  to 
     § 6664(d)(3)(A),  the  redesignation  was  effective  beginning  March  30,  2010,  well 
     after  the  tax  years  at  issue  and  the  petitions  were  filed  in  this  case.  All 
     subsequent citations to § 6664(d)(2)(A) in this opinion refer to § 6664(d)(2)(A) in 
     effect prior to its 2010 redesignation. 

                                                 13
      




 1   rate of thirty percent in the amount of $4,812.47 against the Clinic. 

 2                  B. Procedural History 

 3         On  June  25,  2008,  Petitioners  filed  petitions  in  the  Tax  Court 

 4   for  redetermination  of  the  deficiencies  assessed  by  the 

 5   Commissioner in connection with their involvement in the Benistar 

 6   Plan.  Petitioners also challenged the Commissioner’s assessment of 

 7   § 6662A accuracy‐related penalties against them. 

 8         On the question of whether contributions to the Benistar Plan 

 9   were  “ordinary  and  necessary”  business  expenses  eligible  for 

10   deduction,  Petitioners  stipulated  that  they  would  be  bound  by  the 

11   outcome  of  Curcio.    This  Court  in  Curcio  affirmed  the  Tax  Court’s 

12   conclusion  that  contributions  to  the  Benistar  Plan  were  not 

13   “ordinary  and  necessary”  business  expenses  within  the  meaning  of 

14   the I.R.C.  Curcio, 689 F.3d at 225.  After the Curcio decision, the Tax 

15   Court    in     these    proceedings      upheld    the    Commissioner’s 

16   determinations  of  deficiency  and  imposition  of  I.R.C.  §  6662A 




                                          14
      




 1   penalties against Petitioners.  The only issue appealed from the Tax 

 2   Court’s  decision  was  whether  the  Commissioner  properly  imposed 

 3   penalties  against  Petitioners  under  §  6662A  for  understatements 

 4   attributable to a listed tax‐avoidance transaction. 

 5          In  the  Tax  Court,  the  Commissioner  argued  that  the  Benistar 

 6   Plan  was  substantially  similar  to  the  tax‐avoidance  transaction 

 7   identified by the IRS in Notice 95‐34, which describes certain welfare 

 8   benefit plans that improperly claim to satisfy the multiple‐employer 

 9   exemption  from  deduction  limits.    I.R.S.  Notice  95‐34,  1995‐1  C.B. 

10   309.    Notice  95‐34  explains  which  plans  fail  to  qualify  for  the 

11   exemption under I.R.C. § 419A(f)(6) and why contributions to these 

12   plans are not ordinary and necessary business expenses eligible for 

13   deduction.  Id. 

14          Relying  on  the  record  in  Curcio,  the  Tax  Court  issued  a 

15   Memorandum  Opinion  finding  that  the  Benistar  Plan  “obtains 

16   similar  types  of  tax  benefits  and  is  factually  similar  to  the  listed 




                                           15
      




 1   transaction  in  Notice  95‐34.”    McGehee  Family  Clinic,  P.A.,  2010  WL 

 2   3583386, at *4.  The Tax Court explained that, like the arrangements 

 3   described  in  Notice  95‐34,  the  Benistar  Plan  “claimed  to  satisfy  the 

 4   requirements  for  the  10‐or‐more‐employers‐plan  exemption  under 

 5   [§] 419A(f)(6) and offered life insurance.”  Id. at *4.  The “benefits of 

 6   enrollment  listed  in  the  packet  sent  to  newly  enrolled  employers 

 7   included  ‘virtually  unlimited  deductions.’”    Id.  at  *3.    The  life 

 8   insurance  policies  administered  by  the  Plan  “required  large 

 9   contributions  relative  to  the  cost  of  the  amount  of  term  insurance 

10   that  would  be  required  to  provide  the  death  benefits  under  the 

11   arrangement.”  Id. at *4.  Relatedly, the Plan “permit[ted] employers 

12   to  make  contributions  larger  than  those  necessary  to  maintain  the 

13   policy,”  and  “the  contribution  [was]  used  only  for  the  policy  to 

14   which it [was] allocated.”  Id. 

15          The  Tax  Court  also  explained  that  Benistar  Plan  participants 

16   “had  the  right  to  receive  the  value  reflected  in  the  underlying 




                                          16
      




 1   insurance  policies  purchased  by  [the]  Benistar  Plan  despite  the  fact 

 2   that  the  payment  of  benefits  by  [the]  Benistar  Plan  seemed  to  be 

 3   contingent upon an unanticipated event.”  Id.  There was “no reason 

 4   ever  to  forfeit  a  policy  to  the  plan”  and  the  evidence  showed  that 

 5   “most  participants  in  [the]  Benistar  Plan  and  their  beneficiaries 

 6   receive  their  benefits  despite  the  alleged  contingency  of  those 

 7   benefits on the occurrence of an unanticipated event.”  Id.  Although 

 8   the Tax Court noted that the Benistar Plan did not reduce benefits if 

 9   the  assets  derived  from  an  employer’s  contributions  were 

10   insufficient  to  fund  the  benefits,  as  some  of  the  plans  described  in 

11   Notice 95‐34 do, the Benistar Plan did “maintain separate accounting 

12   of the assets attributable to contributions made by each subscribing 

13   employer in an internal spreadsheet.”  Id. 

14          Based  on  this  analysis,  the  Tax  Court  found  that  the  Benistar 

15   Plan  was  expected  to  obtain  the  same  type  of  tax  benefits  as,  and 

16   was factually similar to, the arrangements described in Notice 95‐34.  




                                           17
      




 1   Id.    Thus,  the  Tax  Court  concluded  that  the  Benistar  Plan  was 

 2   “substantially  similar”  to  a  listed  tax‐avoidance  transaction  and 

 3   upheld the Commissioner’s assessment of § 6662A penalties against 

 4   Petitioners.    The  Tax  Court  also  concluded  that  the  Clinic  “did  not 

 5   disclose  its  participation  in  [the]  Benistar  Plan  in  accordance  with 

 6   [§] 6664(d)(2)(A),”  and  consequently  was  subject  to  the  increased 

 7   thirty‐percent penalty rate under § 6662A(c).  Id. at *5. 

 8          After  this  Court  issued  its  Curcio  decision,  the  Tax  Court 

 9   entered an Order and Decision on September 3, 2013, upholding the 

10   Commissioner’s  deficiency  determinations  and  assessment  of 

11   penalties  against  Petitioners  based  on  its  Memorandum  Opinion.  

12   Petitioners  appealed  on  November  29,  2013,  and  the  appeals  were 

13   consolidated on January 24, 2014. 

14                                 DISCUSSION 

15          I.     Standard of Review 

16          This Court reviews the Tax Court’s “legal conclusions de novo 




                                          18
      




 1   and its factual findings for clear error.”  Callaway v. Comm’r, 231 F.3d 

 2   106,  115  (2d  Cir.  2000).    Mixed  questions  of  law  and  fact  “are 

 3   reviewed  de  novo,  to  the  extent  that  the  alleged  error  is  in  the 

 4   misunderstanding  of  a  legal  standard.”    Diebold  Found.,  Inc.  v. 

 5   Comm’r, 736 F.3d 172, 183 (2d Cir. 2013); see I.R.C. § 7482(a)(1) (“The 

 6   United States Courts of Appeals . . . shall . . . review the decisions of 

 7   the  Tax  Court  .  .  .  in  the  same  manner  and  to  the  same  extent  as 

 8   decisions  of  the  district  courts  in  civil  actions  tried  without  a  jury  

 9   . . . .”). 

10            Whether the Benistar Plan is “substantially similar” to the tax‐

11   avoidance  transaction  identified  in  Notice  95‐34,  and  whether  the 

12   Clinic  “adequately  disclosed”  the  relevant  facts  concerning  its 

13   contribution  to  the  Benistar  Plan,  are  mixed  questions  of  law  and 

14   fact.  They are questions of law to the extent this Court must review 

15   the  Tax  Court’s  interpretation  of  the  legal  standard.    They  are 

16   questions  of  fact  to  the  extent  this  Court  must  review  the  Tax 




                                            19
      




 1   Court’s  findings  of  historical  fact.    Many  of  these  facts  are  not  in 

 2   dispute  as  the  parties  stipulated  to  various  aspects  of  Petitioners’ 

 3   involvement  in  the  Benistar  Plan  and  to  Curcio’s  record  regarding 

 4   the nature of the Benistar Plan.  Nevertheless, application of the facts 

 5   to  the  legal  standard  in  this  case  involves  mixed  questions  of  law 

 6   and fact, which this Court reviews de novo.  Diebold Found., 736 F.3d 

 7   at 183. 

 8          II.    Accuracy‐Related Penalties Under I.R.C. § 6662A 

 9          I.R.C.  §  6662A  provides:  “If  a  taxpayer  has  a  reportable 

10   transaction  understatement  for  any  taxable  year,  there  shall  be 

11   added  to  the  tax  an  amount  equal  to  20  percent  of  the  amount  of 

12   such understatement.”  I.R.C. § 6662A(a).  A “reportable transaction 

13   understatement”  includes  any  understatement  attributable  to  a 

14   “listed”  transaction.    Id.  §  6662A(b)(2)(A).    A  listed  transaction,  in 

15   turn, is a transaction that “is the same as, or substantially similar to, 

16   a transaction specifically identified by the Secretary [of the Treasury] 




                                           20
      




 1   as  a  tax  avoidance  transaction.”    Id.  §  6707A(c)(2).    Finally,  IRS 

 2   regulations  define  a  transaction  to  be  “substantially  similar  to”  a 

 3   listed tax‐avoidance transaction if it is “expected to obtain the same 

 4   or  similar  types  of  tax  consequences  and  .  .  .  is  either  factually 

 5   similar [to] or based on the same or similar tax strategy” as the listed 

 6   tax‐avoidance transaction.8  Treas. Reg. § 1.6011‐4(c)(4) (as amended 

 7   in  2010);  see  Tax  Shelter  Regulations,  68  Fed.  Reg.  10,161,  10,167 

 8   (Mar. 4, 2003). 

 9           Thus, the question before us is whether the Benistar Plan was 

10   expected  to  obtain  similar  tax  consequences  as,  and  is  either 

11   factually  similar  to  or  based  on  a  similar  tax  strategy  as,  the  tax‐

12   avoidance  arrangements  described  by  the  IRS  in  Notice  95‐34.    For 


     8  Petitioners  do  not  challenge  the  IRS’s  authority  to  promulgate  a  regulation 
     interpreting  the  term  “substantially  similar  to”  as  used  in  I.R.C.  §  6707A(c)(2), 
     nor  do  they  argue  that  the  IRS’s  interpretation  of  the  I.R.C.  is  not  entitled  to 
     deference.    We  simply  note  that  “[b]ecause  Congress  has  delegated  to  the 
     Commissioner the power to promulgate ‘all needful rules and regulations for the 
     enforcement of [the Internal Revenue Code],’ 26 U.S.C. § 7805(a), we must defer 
     to  his  regulatory  interpretations  of  the  Code  so  long  as  they  are  reasonable.”  
     McNamee v. Dep’t of the Treasury, 488 F.3d 100, 106 (2d Cir. 2007) (quoting Cottage 
     Sav. Ass’n v. Comm’r, 499 U.S. 554, 560‐61 (1991)). 

                                                  21
      




 1   the  reasons  set  forth  below,  we  hold  that  the  Benistar  Plan  is 

 2   substantially similar to the arrangements described in Notice 95‐34.  

 3   We therefore uphold the Commissioner’s accuracy‐related penalties 

 4   against Petitioners under § 6662A. 

 5                    A. The Tax‐Avoidance Transaction Identified in Notice  
 6                       95‐34 

 7           The  IRS  published  Notice  95‐34  as  formal  guidance  in  1995 

 8   and  classified  the  arrangements  described  therein  as  “listed”  tax‐

 9   avoidance transactions in 2000.9  See I.R.S. Notice 95‐34, 1995‐1 C.B. 

10   309;  I.R.S.  Notice  2000‐15,  2000‐1  C.B.  826.    Notice  95‐34  describes 

11   welfare  benefit  trusts  that  ostensibly  “provide  benefits  such  as  life 

12   insurance,  disability,  and  severance  pay  benefits”  to  employees.  

13   I.R.S. Notice 95‐34, 1995‐1 C.B. 309.  The trusts claim to be multiple‐


     9  The  IRS  originally  published  Notice  95‐34  after  certain  “Voluntary  Employee 
     Beneficiary Associations” plans came to its attention.  The IRS published Notice 
     95‐34  to  make  clear  that  it  did  not  consider  these  plans  to  comply  with  the  tax 
     code, and that deductions under such tax‐avoidance plans would be disallowed.  
     See generally Cetel v. Kirwan Fin. Grp., Inc., 460 F.3d 494, 502 (3d Cir. 2006).  It was 
     not  until  2004,  however,  that  Congress  created  additional  accuracy‐related 
     penalties  under  §  6662A  for  improper  deductions  attributable  to  listed  tax‐
     avoidance  transactions,  such  as  the  transaction  identified  in  Notice  95‐34.    See 
     American Jobs Creation Act of 2004, Pub. L. No. 108‐357, 118 Stat. 1418 (2004). 

                                                  22
      




 1   employer  welfare  benefit  plans  that  qualify  for  I.R.C.  §  419A(f)(6)’s 

 2   exemption  from  limits  on  the amount  of  plan  contributions eligible 

 3   for  deduction.    Id.    However,  these  plans  “require  large  employer 

 4   contributions  relative  to  the  cost  of  the  amount  of  term  insurance 

 5   that  would  be  required  to  provide  the  death  benefits  under  the 

 6   arrangement.”    Id.    The  plans  also  “often  maintain  separate 

 7   accounting  of  the  assets  attributable  to  the  contributions  made  by 

 8   each subscribing employer,” which “pursuant to formal or informal 

 9   arrangements or practices . . . insulates the employer to a significant 

10   extent  from  the  experience  of  other  subscribing  employers.”    Id.  

11   Although  “benefits  may  appear  to  be  contingent  on  the  occurrence 

12   of unanticipated future events, in reality, most participants and their 

13   beneficiaries will receive their benefits” because trust administrators 

14   can  “cash[]  in  or  withdraw[]  the  cash  value  of  the  insurance 

15   policies.”  Id. 

16          Notice 95‐34 concludes that these arrangements do not satisfy 




                                          23
      




 1   the requirements for § 419A(f)(6)’s exemption “for any one of several 

 2   reasons,  including  the  following”:  (1)  the  arrangements  may  be 

 3   providing  deferred  compensation;  (2)  the  arrangements  may  be  a 

 4   collection  of  separate  plans  rather  than  a  single  multiple‐employer 

 5   plan; (3) the arrangements may be “experience rated” with respect to 

 6   individual  employers  because  the  trusts  maintain  separate 

 7   accounting,  and  employers  expect  that  their  contributions  will 

 8   benefit  only  their  employees;  and  (4)  contributions  under  the 

 9   arrangements      may      represent      prepaid    expenses      that    are 

10   nondeductible.  Id. 

11                 B. The  Benistar  Plan’s  Substantial  Similarity  to  the 
12                    Transaction Identified in Notice 95‐34 

13          As  mentioned,  we  base  our  substantial  similarity  analysis  on 

14   Curcio’s record, supplemented by the additional facts relevant to the 

15   Clinic  and  the  Prossers.    That  record  reflects  the  following  factual 

16   and  tax  strategy  similarities  between  the  Benistar  Plan  and  the 

17   transaction identified in Notice 95‐34: 



                                          24
      




 1         1.    The  Benistar  Plan  claimed  to  satisfy  the  requirements  for 

 2   the multiple‐employer exemption under I.R.C. § 419A(f)(6), and the 

 3   purported  benefits  of  enrollment  included  “Virtually  Unlimited 

 4   Deductions.”  See Curcio, 2010 WL 2134321, at *5. 

 5         2.    The  Benistar  Plan  offered  life  insurance  policies  that 

 6   allowed large contributions relative to the cost of the amount of term 

 7   insurance  required  to  provide  the  corresponding  death  benefits 

 8   under the arrangement.  See id. at *21. 

 9         3.  Benistar Plan participants acted as though they personally 

10   owned the underlying policies, and the Benistar Plan was merely a 

11   conduit to the policies rather than the actual insurer.  See id. at *18.   

12         4.    The  Benistar  Plan  maintained  separate  accounting  of  each 

13   employer’s  assets  based  on  that  employer’s  contributions,  which 

14   helped insulate contributions and benefits from the participation of 

15   other subscribing employers.  See id.  Correspondingly, contributions 

16   were used only for the policies to which they were allocated.  See id. 




                                         25
      




 1   at *5. 

 2             5.    Benistar  Plan  participants  had  the  right  to  receive—and 

 3   most  participants  did  in  fact  receive—the  value  reflected  in  the 

 4   underlying insurance policies with minimal expense by terminating 

 5   participation  in  the  Plan,  despite  payment  of  benefits  supposedly 

 6   being  contingent  upon  unanticipated  events.    See  id.  at  *13,  *20.  

 7   Daniel  Carpenter,  the  creator  of  the  Benistar  Plan,  acknowledged 

 8   that  there  was  no  reason  to  ever  forfeit  an  underlying  insurance 

 9   policy so long as Benistar Plan participants were willing to abide by 

10   the Plan’s distribution policies.  See id. at *20. 

11             Based  on  these  factual  similarities  and  the  common  tax‐

12   avoidance  strategy  of  allowing  (i)  large  tax‐free  contributions  far 

13   exceeding  the  cost  of  maintaining  the  underlying  insurance 

14   coverage, (ii) individual funding and control of the policies, and (iii) 

15   retrieval  of  the  policies  with  minimal  expense,  we  hold  that  the 

16   Benistar  Plan  is  substantially  similar  to  the  listed  tax‐avoidance 




                                            26
      




 1   transaction identified in Notice 95‐34.  The Commissioner therefore 

 2   properly  assessed  §  6662A  penalties  against  Petitioners  for 

 3   understatements  attributable  to  the  Clinic’s  Benistar  Plan 

 4   contribution.10    We  need  not  identify  whether  any  one  factor  in 

 5   particular  is  necessary  for  determining  that  a  transaction  is 

 6   substantially similar to a listed tax‐avoidance transaction.  Rather, it 

 7   is  sufficient  under  the  I.R.C.  and  IRS  regulations  that  the  Benistar 

 8   Plan replicates the primary mechanics of and shares a common tax‐

 9   avoidance strategy with the transaction identified in Notice 95‐34. 

10          Petitioners principally argue that to be substantially similar to 

11   a  listed  transaction,  the  Benistar  Plan  must  fail  to  satisfy 

12   § 419A(f)(6)’s  exemption  requirements  for  all  four  of  the  reasons 

13   explained  in  Notice  95‐34.    However,  Notice  95‐34  provides  that 

     10 As we have noted in prior decisions, one might also consider “whether some 
     level of deference ought to be given to the Commissioner’s interpretation of the 
     Treasury’s  own  regulations”  in  analyzing  whether  the  Benistar  Plan  is 
     substantially similar to the transaction identified in Notice 95‐34.  Robinson Knife 
     Mfg. Co. v.  Comm’r, 600 F.3d 121, 134 n.11 (2d Cir. 2010) (citing Auer v. Robbins, 
     519 U.S. 452, 461 (1997)).  However, “we need not decide whether Auer deference 
     applies  here”  because  “the  Commissioner  has  not  argued  Auer  deference,”  and 
     “even if we were to apply Auer, we would not reach a different result.”  Id. 

                                              27
      




 1   “[i]n general, these arrangements and other similar arrangements do 

 2   not satisfy the requirements of the [§] 419A(f)(6) exemption and do 

 3   not  provide  the  tax  deductions  claimed  by  their  promoters  for  any 

 4   one of several reasons.” I.R.S. Notice 95‐34, 1995‐1 C.B. 309 (emphases 

 5   added).  By using “in general” and “for any one of several reasons,” 

 6   Notice 95‐34 clearly indicates it is not necessary that an arrangement 

 7   fail to satisfy § 419A(f)(6)’s exemption requirements for every one of 

 8   the  reasons  provided.    Indeed,  Notice  95‐34  itself  identifies  a  fifth 

 9   reason: contributions to such plans may not qualify as “ordinary and 

10   necessary business expenses of the taxpayer [under I.R.C. § 162(a)].”  

11   Id.  That is the very reason contributions to the Benistar Plan are not 

12   deductible.  See Curcio, 689 F.3d at 226 (describing the Benistar Plan 

13   as  “a  mechanism  by  which  [owners  of  participating  businesses] 

14   could  divert  company  profits,  tax‐free,  to  themselves,  under  the 

15   guise  of  cash‐laden  insurance  policies”).    Nor  do  the  reasons 

16   provided constitute an exhaustive list as to why plans like these do 




                                           28
      




 1   not satisfy the requirements for § 419A(f)(6)’s exemption. 

 2          At any rate, the record shows that the Benistar Plan is, like the 

 3   transaction  described  in  Notice  95‐34  in  both  its  earlier  paragraphs 

 4   and in reason three, “experience rated” in that the Plan maintained, 

 5   “formally or informally, separate accounting for each employer and 

 6   the employers ha[d] reason to expect that, at least for the most part, 

 7   their  contributions  [would]  benefit  only  their  own  employees.”  

 8   I.R.S.  Notice  95‐34, 1995‐1  C.B.  309.    The  record  establishes  that the 

 9   Benistar Plan maintained separate accounting for each participating 

10   employer, and that contributions were used only for the policies to 

11   which they were allocated.  Curcio, 2010 WL 2134321, at *5, *18. 

12          We  also  reject  Petitioners’  argument  that  the  substantial 

13   similarity analysis cannot rely on the paragraphs in Notice 95‐34 that 

14   precede  the  four  listed  “reasons”  contained  in  the  Notice.  

15   Petitioners  describe  these  preceding  paragraphs  as  “introductory” 

16   and as a “preamble.”  However, Petitioners misrepresent the nature 




                                           29
      




 1   of  these  paragraphs  and  their  relationship  to  the  “reasons”  that 

 2   follow  them.    These  paragraphs  describe  the  particular  factual 

 3   characteristics of the typical tax‐avoidance transaction considered by 

 4   Notice 95‐34 and include a substantial description of their common 

 5   elements.  By describing the factual characteristics of these schemes, 

 6   these  paragraphs  are  especially  relevant  to  whether  a  plan  is 

 7   substantially similar to the arrangements identified in Notice 95‐34.  

 8   The  “reasons”  that  follow  merely  explain  why  contributions  to  the 

 9   plans  described  in  the  preceding  paragraphs  do  not  constitute 

10   “ordinary  and  necessary”  expenses  under  I.R.C.  §  162(a),  and  why 

11   the plans do not qualify as multiple‐employer welfare benefit trusts 

12   under § 419A(f)(6). 

13          III.   Increased Penalty Rate Under § 6662A(c) 

14          I.R.C. § 6662A generally imposes accuracy‐related penalties at 

15   a  rate  of  twenty  percent  of  the  amount  of  the  understatement 

16   attributable  to  the  listed  transaction.    I.R.C.  §  6662A(a).    However, 




                                           30
      




 1   § 6662A increases the penalty rate to thirty percent when disclosure 

 2   requirements  under  §  6664(d)(2)(A)11  are  not  satisfied.    Id. 

 3   § 6662A(c).  Section 6664(d)(2)(A) requires “adequate[] disclosure” of 

 4   “the relevant  facts affecting  the  tax  treatment”  of  the  transaction  in 

 5   accordance  with  IRS  regulations.    Id.  §  6664(d)(2)(A).    These 

 6   disclosures are intended to provide the IRS with information needed 

 7   to evaluate potentially abusive transactions.  See Modification of Tax 

 8   Shelter Rules III, 67 Fed. Reg. 41,324, 41,325 (June 18, 2002). 

 9          A  taxpayer  has  participated  in  a  listed  transaction  and  must 

10   therefore  disclose  the  relevant  facts  affecting  the  tax  treatment  of 

11   that  transaction  “if  the  taxpayer’s  tax  return  reflects  tax 

12   consequences  or  a  tax  strategy  described  in  the  [IRS’s]  published 

13   guidance” or “if the taxpayer knows or has reason to know that the 

14   taxpayer’s  tax  benefits  are  derived  directly  or  indirectly  from  tax 

15   consequences  or  a  tax  strategy  described  in  published  guidance.”  



       As discussed previously, § 6664(d)(2)(A) was redesignated as § 6664(d)(3)(A) in 
     11

     2010 after the tax years at issue in this case. 

                                            31
      




 1   Treas.  Reg.  §  1.6011‐4(c)(3)(i)(A).    These  facts  must  be  disclosed  on 

 2   Form  8886,  a  “Reportable  Transaction  Disclosure  Statement.”    Id. 

 3   § 1.6011‐4(a),  (d).  The  information  provided  on  Form  8886  must 

 4   “describe  the  expected  tax  treatment  and  all  potential  tax  benefits 

 5   expected  to  result  from  the  transaction,  describe  any  tax  result 

 6   protection  .  .  .  with  respect  to  the  transaction,  and  identify  and 

 7   describe  the  transaction  in  sufficient  detail  for  the  IRS  to  be  able  to 

 8   understand  the  tax  structure  of  the  reportable  transaction.”    Id. 

 9   § 1.6011‐4(d). 

10          The  Commissioner  determined  that  the  increased  thirty‐

11   percent  penalty  under  §  6662A(c)  applied  to  the  Clinic  because  its 

12   understatement  was  attributable  to  a  listed  transaction,  and  the 

13   Clinic did not disclose the relevant facts affecting the Benistar Plan’s 

14   tax  treatment  on  Form  8886.    We  agree  with  the  Commissioner’s 

15   determination.  The parties stipulated that the Clinic did not disclose 

16   its participation in, or the facts surrounding its participation in, the 




                                             32
      




 1   Benistar  Plan  on  Form  8886  or  any  similar  document.    Thus,  the 

 2   Clinic  is  liable  for  the  increased  thirty‐percent  penalty  rate  under 

 3   § 6662A(c) for failing to make such disclosures. 

 4          IV.    Fair Warning 

 5          Petitioners  also  argue  that  they  had  no  “fair  warning”  of 

 6   accuracy‐related  penalties  under  §  6662A  because  the  section  is 

 7   unclear and the application of § 6662A in the context of the Benistar 

 8   Plan is difficult to understand.  We disagree. 

 9          Due  process  “requires  that  before  a[n]  .  .  .  administrative 

10   penalty  attaches,  an  individual  must  have  fair  warning  of  the 

11   conduct prohibited by the statute or the regulation that makes such 

12   a sanction possible.”  Cnty. of Suffolk v. First Am. Real Estate Solutions, 

13   261  F.3d  179,  195  (2d  Cir.  2001).    In  the  context  of  administrative 

14   penalties  for  failure  to  pay  a  tax,  the  Due  Process  Clause’s  fair 

15   warning  requirement  “is  satisfied  through  the  notice  provided  by 

16   the statute that establishes the obligation to pay” the underlying tax.  




                                           33
      




 1   Id.;  cf.  United  States  v.  Mfrs.  Nat’l  Bank  of  Detroit,  363  U.S.  194,  200 

 2   (1960) (explaining that IRS “regulations gave the insured fair notice 

 3   of the likely tax consequences” of a taxable event). 

 4          Notice  95‐34  was  promulgated  in  June  1995,  see  I.R.S.  Notice 

 5   95‐34, 1995‐1 C.B. 309, and the transaction identified by Notice 95‐34 

 6   was  formally  classified  as  a  “listed”  tax‐avoidance  transaction  in 

 7   March  2000,  see  I.R.S.  Notice  2000‐15,  2000‐1  C.B.  826.    Penalties 

 8   under § 6662A were enacted on October 22, 2004, and made effective 

 9   for tax years ending after that date.  See American Jobs Creation Act 

10   of  2004,  Pub.  L.  No.  108‐357,  §  812(f),  118  Stat.  1418,  1580.    Section 

11   6707A, which defines a listed transaction as one that is “substantially 

12   similar to” a tax‐avoidance transaction, was also enacted on October 

13   22, 2004.  See id. § 811, 118 Stat. at 1575.  The IRS regulation defining 

14   “substantially similar” as “factually similar [to] or based on the same 

15   or  similar  tax  strategy”  was  promulgated  on  March  4,  2003.    See 

16   Treas.  Reg.  §  1.6011‐4(c)(4)  (as  amended  in  2010);  Tax  Shelter 




                                              34
      




 1   Regulations,  68  Fed.  Reg. 10,161, 10,167 (Mar. 4, 2003).   Disclosures 

 2   of listed transactions on Form 8886 were required beginning March 

 3   4, 2003, as well.  See Treas. Reg. § 1.6011‐4(d) (as amended in 2010); 

 4   Tax Shelter Regulations, 68 Fed. Reg. at 10,168.  Finally, the relevant 

 5   tax years in this case ended on December 31, 2004, for the Prossers, 

 6   and March 31, 2005, for the Clinic. 

 7          Because  the  relevant  statutes  and  regulations,  as  well  as 

 8   Notice  95‐34,  were  all  in  effect  prior  to  the  end  of  the  tax  years  at 

 9   issue,  we  hold  that  Petitioners  had  adequate  notice  of  accuracy‐

10   related  penalties  under  §  6662A.    “The  principle  that  ignorance  of 

11   the law is no defense applies whether the law be a statute or a duly 

12   promulgated  and  published  regulation.”    United  States  v.  Int’l 

13   Minerals  &  Chem.  Corp.,  402  U.S.  558,  563  (1971).    To  the  extent 

14   Petitioners attempt to rely on a legal opinion letter asserting that the 

15   Benistar  Plan  qualifies  as  a  proper  §  419A(f)(6)  multiple‐employer 

16   benefit fund, we explained in Curcio that the law firm’s letter “made 




                                             35
      




 1   no guarantees as to the deductibility of Plan contributions.”  Curcio, 

 2   689 F.3d at 229.  Indeed, “the letters specifically warned” Petitioners 

 3   that Benistar Plan contributions may not be deductible.  Id. 

 4          While this Court has not previously held that the Benistar Plan 

 5   was “substantially similar” to a listed tax‐avoidance transaction, this 

 6   is  not a  case  resolving ambiguous  statutory  language.    None  of  the 

 7   relevant provisions in I.R.C. §§ 419, 419A, 6662A, 6664, or 6707A, or 

 8   Notice 95‐34 are unclear or difficult to apply.  When it is clear that a 

 9   transaction  is  substantially  similar  to  a  listed  tax‐avoidance 

10   transaction  under  the  I.R.C.  and  IRS  regulations,  participants  have 

11   fair  warning  of  §  6662A  penalties  even  if  a  court  has  not  held  the 

12   transaction to be substantially similar to a listed transaction. 

13          V.     The Commissioner’s Burden of Proof 

14          Finally, Petitioners argue that for the reasons set forth in their 

15   brief,  the  Commissioner  failed  to  meet  his  burden  of  proof  to 

16   demonstrate  that  §  6662A  penalties  were  appropriate.    The  IRS  has 




                                           36
      




 1   “the  burden  of  production  in  any  court  proceeding  with  respect  to 

 2   the liability of any individual for any [tax] penalty.”  I.R.C. § 7491(c).  

 3   For  the  reasons  set  forth  in  this  opinion,  we  hold  that  the 

 4   Commissioner met his burden of proof. 

 5                                CONCLUSION 

 6          For  the  foregoing  reasons,  we  hold  that  the  Benistar  Plan  is 

 7   substantially  similar  to  the  listed  tax‐avoidance  transaction 

 8   identified  by  the  IRS  in  Notice  95‐34.    We  therefore  uphold  the 

 9   Commissioner’s assessment of accuracy‐related penalties against the 

10   Prossers  and  the  Clinic  under  I.R.C.  §  6662A.    We  also  hold  that 

11   Petitioners  had  adequate  notice  of  the  potential  for  penalties  under 

12   § 6662A and that the increased penalty rate under § 6662A(c) applies 

13   to  the  Clinic.    Accordingly,  we  AFFIRM  the  decisions  of  the  Tax 

14   Court. 




                                          37